Order, entered on May 15, 1964, vacating stay of arbitration, unanimously reversed and vacated, on the law, without costs, and a new trial granted on the law and on the facts, and in the exercise of discretion. The issue of whether or not the vehicle involved was uninsured was a question for the jury, as the trier of the facts, and where, as here, the petitioner’s case, if prima facie established, depended upon the weighing of conflicting inferences, it was for the jury to draw the inferences. “ A motion * * * fur a direction of verdict may not be granted where the facts are in dispute or where the evidence is such that reasonable men may draw different inferences from undisputed facts”. (Sadowski v. Long Is. R. R. Co., 292 N. Y. 448, 454-455.) The trial court *672invaded the province of the jury in making a finding, upon the weighing of the evidence, that the vehicle was uninsured and.then, in directing a verdict for the petitioner. MVAIC, on its part, moved for a determination in its favor of the issue as a matter of law. (See CPLR 4401.) It is true that the uninsured status of the vehicle would not be established by proof that the driver had failed to file a report of the accident with the Commissioner of Motor Vehicles and proof that the petitioner and MVAIC were unable to locate the driver and owner. Furthermore, proof of diligence or lack thereof, on the part of either party, in the matter of an effort to locate the owner and driver and in the matter of investigation into the question of insurance coverage is not material. Nevertheless, bearing in mind the beneficial purpose of the Motor Vehicle Accident Indemnification Law (see Insurance Law, § 600) and in the interests of justice, we conclude that the petitioner should have the opportunity of a new trial to establish the uninsured status of the vehicle responsible for his damages. Concur — Breitel, J. P., Valente, Stevens, Eager and Bastow, JJ.